FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                       March 11, 2008
                      UNITED STATES COURT OF APPEALS
                                                                     Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                        Clerk of Court



    ROJELIO BARRON,

                Plaintiff-Appellant,

    v.                                                    No. 07-3276
                                                  (D.C. No. 5:07-CV-3180-SAC)
    KEN MACY, Sheriff; AMY                                  (D. Kan.)
    CORDOLIA, Deputy Sheriff,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before MURPHY, McKAY, and GORSUCH, Circuit Judges.



         Pro se plaintiff Rojelio Barron, a Kansas inmate, appeals the district court’s

judgment dismissing his claims brought under 42 U.S.C. § 1983 for deliberate

indifference to his serious medical needs. We affirm.

         Barron complains that his little finger was broken when his hand was

caught in the van door during a transport between the county jail and the


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
courthouse. He claims that during the five hours he waited to appear before a

judge, he was in severe pain. According to Barron, when he was returned to the

jail, he had to make several requests before he received any medical treatment,

and the pain medication he eventually received was inadequate. He asserts that

he cannot bend his finger without pain.

      Barron filed suit asserting that jail personnel were deliberately indifferent

to his serious medical needs. The district court granted Barron’s motion to

proceed in forma pauperis. The court then evaluated his complaint pursuant to

28 U.S.C. § 1915A(a), and dismissed it for failure to state a claim on which relief

can be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      We review de novo the district court’s dismissal of an in forma pauperis

complaint under § 1915(e)(2)(B)(ii) for failure to state a claim. Kay v. Bemis,

500 F.3d 1214, 1217 (10th Cir. 2007). “‘Factual allegations [in a complaint] must

be enough to raise a right to relief above the speculative level.’” Id. at 1218

(quoting Bell Atl. Corp. v. Twombly, __ U.S. __, 127 S. Ct. 1955, 1965 (2007)).

In reviewing the complaint, we accept as true the plaintiff’s allegations and

construe them, and any reasonable inferences to be drawn from them, in the light

most favorable to the plaintiff. Id. at 1217. “In addition, we must construe a

pro se appellant’s complaint liberally.” Id. at 1218 (quotation omitted).

      Barron was a pretrial detainee at the time his claims arose. “Pretrial

detainees are protected under the Due Process Clause rather than the Eighth

                                          -2-
Amendment, [and] this Court applies an analysis identical to that applied in

Eighth Amendment cases brought pursuant to § 1983.” Olsen v. Layton Hills

Mall, 312 F.3d 1304, 1315 (10th Cir. 2002) (quotation omitted). “A prison

official’s deliberate indifference to an inmate’s serious medical needs is a

violation of the Eighth Amendment’s prohibition against cruel and unusual

punishment.” Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005) (citing Estelle v.

Gamble, 429 U.S. 97, 104 (1976)). “‘Deliberate indifference’ involves both an

objective and a subjective component.” Sealock v. Colo., 218 F.3d 1205, 1209

(10th Cir. 2000). For the objective component, a “prisoner must first produce

objective evidence that the deprivation at issue was in fact ‘sufficiently serious.’”

Mata, 427 F.3d at 751 (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

The subjective component requires “evidence of the prison official’s culpable

state of mind,” which may be fulfilled by showing that the official “[knew] of and

disregard[ed] an excessive risk to inmate health or safety; the official must both

be aware of facts from which the inference could be drawn that a substantial risk

of serious harm exists, and she must also draw the inference.” Id. (quotation

omitted).

      Barron claims that he was in pain for five hours while awaiting his court

appearance and that he did not thereafter receive adequate pain medication.

He contends that jail personnel neglected his suffering. In addition, he sustained




                                          -3-
a broken little finger which he asserts continues to cause him pain when he

moves it.

      Barron’s factual allegations do not meet the test’s subjective component.

As the district court observed, Barron “cited no swelling, discoloration, bleeding,

or [visible] broken bones that would make his injury as one obviously needing

immediate medical care.” R. Doc. 6, at 2. On appeal, Barron does not challenge

this observation. Moreover, his claims of neglect – that jail personnel neglected

his suffering and failed to take him to the infirmary – are insufficient.

Accordingly, we conclude that the complaint does not state a claim that the jail

officials knew of and disregarded an excessive risk to his health or safety.

Because the subjective component fails, Barron’s deliberate-indifference claim

was properly dismissed under § 1915(e)(2)(B)(ii).

      The district court granted Barron leave to proceed on appeal in forma

pauperis, but he is reminded that he is obligated to make partial payments until

his appellate filing fee is paid in full. See 28 U.S.C. § 1915(b). The judgment of

the district court is AFFIRMED. The district court’s dismissal for failure to state

a claim counts as a strike under 28 U.S.C. § 1915(g); see Jennings v. Natrona

County Det. Ctr. Med. Facility, 175 F.3d 775, 780 (10th Cir. 1999).

                                                     Entered for the Court


                                                     Michael R. Murphy
                                                     Circuit Judge

                                          -4-